IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40496
                           Summary Calendar
                          __________________


ERNESTO HINOJOSA,

                                       Petitioner-Appellant,

versus

WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                       Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-94-CV-337
                        - - - - - - - - - -
                          January 23, 1996
Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     This is an appeal from the dismissal of Ernesto Hinojosa's

petition for the writ of habeas corpus.     See U.S.C. § 2254.    He

argues that he received ineffective assistance by counsel's

misinterpretation of the trial court's warning and discontinuance

of cross-examination concerning the victim's violent reputation

and character.    Hinojosa's other ineffective-assistance claims

which were raised in his petition are not raised in Hinojosa's

appellate brief, and they are deemed abandoned on appeal.        See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-40496
                                  -2-

     We have reviewed the arguments and the record.   For

essentially the same reasons as explained in the magistrate

judge's report, which was adopted by the district court, we

conclude Hinojosa failed to show the requisite deficient

performance and prejudice.    See Strickland v. Washington, 466
U.S. 668, 687 (1984).

     AFFIRMED.